Title: To John Adams from John Quincy Adams, 16 February 1797
From: Adams, John Quincy
To: Adams, John



N. 32.My Dear Sir
The Hague February 16. 1797.

Since I wrote you last I have been in constant expectation of seeing General Pinckney here, and in hopes that from conversation with him, I might have some new circumstances of interesting information to communicate to you. My letters from Paris mention that he was to leave that place on the 2d: of this month.—Some accident must have delayed him as he has not yet reached this place. As soon as I see him, I shall write you further.
I have formerly noticed that when a report had spread in Paris, that the Directory had resolved to suspend all intercourse with the Government of the United States, untill their causes of complaint should be removed, the fact was denied from authority in their official Newspaper.—This new order to General Pinckney has not been announced in any of the Paris daily prints, and the french Minister here has declared in answer to enquiries upon the subject, that it cannot have taken place, for that he has had no notice of it, as he certainly should have were the account true.—Of the fact I have not the least doubt, but I mention the secrecy and mystery which is observed on this occasion as a remarkable circumstance which ought to be known to you.
It seems to be understood that the french Government have determined to arrest and intercept all our Commerce to and from the Ports under the dominion of G. Britain. I have conversed with several intelligent Men here engaged in the public affairs at this time, upon the subject.—They do not hesitate in conversation with me to avow that they approve this policy; they say that the loss of the American Commerce will compel G. Britain to make Peace. As to the injustice of the thing towards us, they tell me with the utmost coolness imaginable that rigorous Justice is not always practicable among Nations, and that when Policy prescribes a certain system, it cannot be expected that great regard will be paid to the rights and interests of a neutral Nation which has no force to resist an attack upon them. Upon the point of Justice I have not yet met a single Man, who after discussion has not abandoned entirely the argument.—But I have scarcely met one who scrupled at avowing his opinion that the plan contemplated by the french Government is expedient.
I send by the present opportunity a small Packet of Books, which may possibly give you some entertainment: most of them contain indications from whence the state of french affairs may be collected.—The History of the conspiracy of Orleans is a party work. The Newspapers have mentioned that two of the Sons of Orleans have arrived in America. I presume that their purpose is to live there in retirement—But I hope they will have no acquaintance or intercourse with any person concerned in the Government of the United States. The Orleans faction is still very powerful in France. Like all the other factions it is perpetually intriguing.—Any communication of common civility with those young Men, would be noticed, reported, exaggerated, misrepresented, and very possibly construed into a formal grievance, particularly at the present juncture, when every pretext of offence good or bad is hunted up to serve as a justification for real and essential injuries intended against us.
The publication of Madame de Stael is curious. It contains many very sensible and smart remarks; a profusion of sparkling sentences, and a perpetual proof of that half-reflected system, that absurd mixture of ignorance and experience of nonsense and wisdom, of depravity and virtue, which characterizes the school of french politicians ever since the opening of their Revolution. One great object of this publication was doubtless, to offer a sort of expiatory sacrifice to the present rulers in France, and to recommend the authoress to the restoration of their Good graces.—They had sent her away from Paris some time before her Husband’s recall, but I understand she is now returned there again.
The french translation of the Constitution proposed for the Batavian People will shew what was intended by the first Constitutional Committee. It will be essentially different from that which shall be finally adopted. My late Letters have given you a regular account how this affair progresses.—The Assembly are still employed upon the discussion.—They have determined by a very large majority for two branches, in the Legislature but formed exactly upon the french model. The great chamber is to propose, and the chamber of elders only to approve the Laws. Both to be elected upon the ratio of population, and upon the rates of one member to 30,000, and to 60,000 inhabitants. So that the chamber of elders will be just half as numerous as the other.—The Executive Power to consist of a Council of State of five members; under whom are to be five ministers for the Departments of War, The Interior, Finances, Foreign affairs, and Marine
Mantua has at length surrendered to the French, who will probably before long be at Rome. On the Rhine the campaign has probably terminated by the capture of Kehl, and the head of the Bridge at Huningeu by the Austrians. The Theatre of the War it is said is to be transferred altogether from Germany, and all the future efforts of both parties are to be directed towards the Italian quarters.—The papers announce that great preparations are continued to be made in the Ports of France for repeating the experiment of a naval Expedition.—Seamen and Commanders they cannot however make, and without them they can do nothing.
You will find in the newspapers enclosed, accounts of a royalist conspiracy newly discovered at Paris.—The observations of Lacretelle in the paper of Feby 6. give you the probable secret of this transaction. An Electioneering manoeuvre.
The Elections are to take place at the latter end of March. The Directory are excessively fearful of their result.—All the parties opposed to the Government are founding their expectations upon them; but I do not apprehend they will produce any material change either of their external or internal affairs.
I have ever since my residence in Europe had applications of various kinds from the friends of M. de la Fayette.—They have been extremely desirous that the American Government should make a formal and public application for his liberation, either directly to the Imperial Government, or through that of Great Britain.—As it was a subject upon which I never had any instructions from the President, or the department of State, and as I have always been fully convinced that the measures solicited would not be expedient and could not be of any service, I have always avoided an interference in the matter; unfortunately many of M: de la Fayette’s friends have proceeded with much more zeal and vehemence, than discretion, judgment or delicacy, in the endeavours to procure his liberty.—The conduct in particular of Lally, towards Mr: Pinckney, was such as certainly could not serve the cause of his friend.—For my own part I have been disposed to make every allowance for indiscretion in consideration of the purpose which has always had my most cordial wishes in its favour.—I have very recently received from Hamburg a letter wherein I am again requested to suggest and urge the propriety of an ostensible measure, that is a public application from the Government of G.B. The United States, to that of G. Britain, to solicit the liberation, from the Emperor. The reason now alledged is that if the United States do not claim the prisoner now, France very soon will; for that a surprizing alteration has taken place in the public opinion of France with regard to M. de la Fayette, and that it is now highly in his favour.—And that the Emperor by giving him up now to the application of the American Government will only be spared the mortification of being compelled to yield him to the claims of France. I have engaged to transmit this idea and its reasons to America—But have expressed my unequivocal conviction, that what is desired cannot and ought not to be done.
I am with the highest respect and affection, your Son
John Q. Adams.